20-01185-mew       Doc 12    Filed 11/23/20 Entered 11/23/20 23:56:52       Main Document
                                          Pg 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                             Case No. 08-12667
                                                                   (MEW)
       BOAZ BAGBAG,                                                Chapter 7

                         Debtor.
________________________________________
SUMMA CAPITAL CORP.,

                              Plaintiff,                      Adv. No. 20-01185(MEW)

- against -

BOAZ BAGBAG,

                               Defendant.
----------------------------------------------------------X

                 PLAINTIFF’S PROPOSED PRE-TRIAL ORDER

The Plaintiff, Summa Capital Corp. (“Summa” or the “Plaintiff”) attempted to

confer with Boaz Bagbag (sometimes referred to as the “Debtor-Defendant”) about

the contents of this pre-trial order. The Debtor-Defendant did not provide the

Plaintiff with his comments or proposed amendment to the proposed pretrial order

provided him. Therefore, the Plaintiff offers the following statements and

directions to be adopted as the Pretrial Order herein.



NATURE OF THE CASE

Action seeking an order or judgment:
20-01185-mew       Doc 12      Filed 11/23/20 Entered 11/23/20 23:56:52   Main Document
                                            Pg 2 of 8



       a.)      pursuant to C.P.L.R. § 5014, made applicable herein by Fed.R.Civ.P.

                69 and Fed.R.Bankr.P. 7069, granting it a renewal judgment, based

                on the Judgment (as that term is defined herein) in the principal sum

                of $1,146,000, plus accrued interest; and

       b)       granting it such other and further relief that the Court deems just and

                appropriate.



BASIS FOR JURISDICTION, WHETHER THE CASE IS CORE OR
NON-CORE, AND WHETHER THE BANKRUPTCY JUDGE MAY
ENTER FINAL ORDERS OR JUDGMENT

1.     Subject matter jurisdiction: 28 U.S.C. §§ 1334 and 157.

2.     Core proceeding

3.     Summa Capital Corp. consents to this Court entering a final judgment or

       order.

4.     Debtor-Defendant does not consent to this Court entering a final judgment

       or order.



III.   STIPULATED FACTS

1.     The Debtor-Defendant filed a voluntary petition for relief under chapter 7 of

       the Bankruptcy Code on July 10, 2008 commencing this case (the “Case”).

2.     On or about June 8, 2010, the Bankruptcy Court for the Debtor-Defendant’s
20-01185-mew     Doc 12   Filed 11/23/20 Entered 11/23/20 23:56:52   Main Document
                                       Pg 3 of 8



      Case entered a $1,212,062.40 judgment in Summa’s favor and against the

      Debtor-Defendant (the “Judgment”).

3.    The Debtor-Defendant, Boaz Bagbag is the judgment debtor on the

      Judgment.

4.     The Judgment remains unsatisfied.

5.     This action was commenced more than nine years after the Judgment was

      entered.

6.    This action was commenced within ten years of the Judgment being entered.

7.    The Judgment has not been fully satisfied.

8.    The Judgment continues to accrue interest.

9.    Summa is entitled to a renewal judgment, pursuant to C.P.L.R., pursuant to

      C.P.L.R. § 5014, made applicable herein by Fed.R.Civ.P. 69 and

      Fed.R.Bankr.P. 7069.



PARTIES’ CONTENTIONS

The pleadings are deemed amended to embrace the following, and only the

following, contentions of the parties:



Debtor-Defendant’s Contentions

1.    Not known
20-01185-mew   Doc 12    Filed 11/23/20 Entered 11/23/20 23:56:52   Main Document
                                      Pg 4 of 8



Summa’s Contentions

1.   On July 31, 2019, the principal amount owed on the Judgment was

     $1,146,000.

2.   Since July 31, 2019, Summa received no payments or other value which

     could be credited against the principal amount due on the Judgment.

3.   There remains due and owing on the Judgment, the principal sum of

     $1,146,000 plus accrued interest.

4.   Not less than $40,262.80 in interest has accrued on the Judgement through

     October 12, 2020.

5.   The Defendant never sought any form of satisfaction of judgment, pursuant

     to CPLR 5020.



AGREED UPON ISSUES TO BE TRIED

Summa’s Issues to Be Tried

1.   How much, remains due and owing on the Judgment?



Debtor-Defendant’s Issues to Be Tried

1.   Not known.
20-01185-mew     Doc 12   Filed 11/23/20 Entered 11/23/20 23:56:52       Main Document
                                       Pg 5 of 8



EXHIBITS

No exhibit not listed by either party may be used at trial except (a) for

cross-examination or rebuttal purposes or (b) if good cause for its exclusion from

the pre-trial order is shown. Each side shall list all exhibits it intends to offer on

its case in chief. The list shall include a description of each exhibit. All exhibits

shall be pre-marked with each exhibit bearing a unique number or letter (numbers

for Debtor-Defendant and letters for Summa), with the prefix DX for Debtor-

Defendant’s exhibits and PX for Summa’s exhibits. One paper copy of each

exhibit shall be delivered to chambers with the proposed pretrial order, together

with, if available, a flash drive containing pdf copies of all of the exhibits.



Debtor-Defendant’s Exhibits

1.    The Debtor-Defendant’s proposed exhibits are the subject of an unopposed

      motion in limine. Thus, the Plaintiff anticipates that the Debtor-Defendant

      has no Exhibits.

Summa’s Exhibits

      PX A –        Judgment, dated June 10, 2010

      PX B –        Transcript from Evidentiary Hearing in Bagbag v. Summa

                    Capital Corp., held on July 31, 2019

      PX C –        Complaint in this Action
20-01185-mew     Doc 12    Filed 11/23/20 Entered 11/23/20 23:56:52       Main Document
                                        Pg 6 of 8



      PX D –        Answer in this Action

      PX E –        Decision in this Action Denying the Defendant’s Motion to

                    Dismiss



STIPULATIONS AND OBJECTIONS WITH RESPECT TO EXHIBITS

Any objections not set forth herein will be considered waived absent good cause

shown. The parties stipulate to the authenticity and admissibility of all exhibits

listed above.



DEBTOR-DEFENDANT’S WITNESS LIST

1.    Unknown. However, the Plaintiff assumes the Debtor-Defendant will

      testify.



SUMMA’S WITNESS LIST

1.    Howard Schulder



The witnesses listed may be called at trial. No witness not identified herein shall

be permitted to testify on either party’s case in chief absent good cause shown.

Each party shall list the witnesses it intends to call on its case in chief and, if a

witness’s testimony will be offered by deposition, shall designate by page and line
20-01185-mew     Doc 12      Filed 11/23/20 Entered 11/23/20 23:56:52   Main Document
                                          Pg 7 of 8



numbers the portions of the deposition transcript it intends to offer. Counsel are

expected in good faith to offer only those portions of deposition testimony that

are necessary and shall refrain from designating the entireties of deposition

transcripts and from designating cumulative or irrelevant matters. Each party shall

set forth any objections it has to deposition testimony designated by the other and

the basis therefor.



RELIEF SOUGHT

Summa seeks an order or judgment:

      a.)    pursuant to C.P.L.R. § 5014, made applicable herein by Fed.R.Civ.P.

             69 and Fed.R.Bankr.P. 7069, granting it a renewal judgment, based

             on the Judgment in the principal sum of $1,146,000, plus accrued

             interest; and

      b.)    granting it such other and further relief that the Court deems just and
20-01185-mew   Doc 12      Filed 11/23/20 Entered 11/23/20 23:56:52       Main Document
                                        Pg 8 of 8



            appropriate.

Dated: New York, NY
       November 23, 2020

                                 WAYNE GREENWALD, P.C.
                                 Attorneys for the Plaintiff
                                 Summa Capital Corp.
                                 475 Park Avenue South - 18h Floor
                                 New York, New York 10016
                                 212-983-1922

                                 By: ___/s/ Wayne M. Greenwald__, Pres.
                                            Wayne M. Greenwald
Dated: New York, NY
       November , 2020

IT IS SO ORDERED:

______________________________________
UNITED STATES BANKRUPTCY JUDGE
